Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Lisa M. Pennock is suspended from the practice of law for six months and until further order of the Court, with the suspension stayed after the first 60 days and respondent placed on probation for 24 months, subject to the following conditions: a. Within the first 30 days of probation, respondent shall enroll in an outpatient relapse prevention program approved by the Administrator, and thereafter complete such program; b. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; c. Respondent shall continue the course of treatment recommended by Dr. Srinivas Chilakamarri, M.D., or another qualified mental health professional acceptable to the Administrator, including following all treatment recommendations and the taking of medications as prescribed; d. Respondent shall keep the Administrator informed, as requested, of her current course of treatment, her attendance, and any change in the course of treatment; e. Respondent shall provide Dr. Chilakamarri, or other qualified mental health professional treating her, an appropriate release, authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of the respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; f. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; g. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that she shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; h. Respondent shall participate in any support groups, such as Alcoholics Anonymous, recommended by the mental health professional treating her; i. Respondent shall report to the Administrator any lapse in her sobriety or usage of any uncontrolled substances within 72 hours of that usage; j. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of her compliance with the conditions of probation; k. Respondent shall notify the Administrator within 14 days of any change of address; l. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to her conduct; m. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; n. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from her conduct; o. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remainder of the period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court; and p. If respondent successfully completes the term of her probation, the probation shall terminate without further order of the Court. Suspension effective April 9, 2007.